 



Exhibit 10.5
Annual Compensation of Non-Employee Directors

                              2008   2007   2006 Name/Position   Retainer  
Retainer   Retainer  
Jacques Rebibo, Non-Executive Chairman
  $ 48,000     $ 48,000     $ 43,050  
J. Randolph Babbitt, Non-Employee Director
  $ 36,000     $ 36,000     $ 31,050  
Thomas M. Kody, Non-Employee Director
  $ 36,000     $ 36,000     $ 31,050  
John W. Edgemond IV, Non-Employee Director
  $ 36,000     $ 36,000     $ 31,050  
James L. Jadlos, Non-Employee Director
  $ 36,000     $ 36,000     $ 31,050  

The Non-Executive Chairman will be paid $1,000 of the 2008 retainer monthly,
with the balance being paid by quarterly installments in the month following the
end of each fiscal quarter. The other Non-Employee Directors will be paid the
entire 2008 retainer in quarterly installments in the month following the end of
each fiscal quarter.

 